DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuragi (# US 2017/0267889).
Katsuragi discloses:
1. An ink set (see Abstract) comprising: 
a pre-processing fluid ([0169]-[0171]) comprising a multivalent metal ion ([0171]); 
a first ink ([0053]-[0059]); and 

wherein the first ink has a surface tension of 35 mN/m or greater at 25 degrees C. and a life time of 150 ms (35 mN/m or less and lifetime of 1500 ms; [0051]).
wherein the second ink has a surface tension of 35 mN/m or greater at 25 degrees C. and a life time of 150 ms (35 mN/m or less and lifetime of 1500 ms; [0051]). 
wherein the second ink is a white ink ([0159]-[0163]).
Given that the Katsuragi reference discloses a range of surface tension, and life time that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276,205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclose by the prior art", see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976; In re Woodruff, 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990)

2. The ink set according to claim 1, wherein the surface tension at 25 degrees C. and a life time of 150 ms of the first ink is equal to or greater than the surface tension at 25 degrees C. and a life time of 150 ms of the second ink (surface tension of the first ink and second ink are same; [0051]).
3. The ink set according to claim 1, wherein a difference between the surface tension at 25 degrees C. and a life time of 150 ms of the first ink and the surface tension at 25 degrees C. and a life time of 150 ms of the second ink is 10 mN/m or less (0 to 10 mN/m; see claim 7).
4. The ink set according to claim 1, wherein a difference between the surface tension at 25 degrees C. and a life time of 150 ms of the first ink and the surface tension at 25 degrees C. and a life time of 150 ms of the second ink is 5 mN/m or less (0 to 10 mN/m; see claim 7).
5. The ink set according to claim 1, wherein the pre-processing fluid contains a silicone-based surfactant ([0101]-[0102]) in an amount of from 0.001 to 1.000 percent by mass (0.001 to 5%; [0120]).
6. The ink set according to claim 1, wherein the surface tension at 25 degrees C. and a life time of 150 ms of the second ink is 40 mN/m or greater.

8. An inkjet printing device ([0176]-[0179]) comprising: 
at least one container (figure: 1-2) containing the ink set; of claim 1; 
an applicator configured to apply the pre-processing fluid; and at least one discharging device configured to discharge the first ink and the second ink ([0194]-[0196]).
9. An inkjet printing method ([0176]-[0192]) comprising: 
applying a pre-processing fluid ([0177]) comprising a multivalent metal ion ([0171]) to a recording medium; 
discharging a first ink and a second ink to a portion where the pre-processing fluid has been applied to the recording medium ([0176]-[0193]), 
wherein the first ink has a surface tension of 35 mN/m or greater at 25 degrees C. and a lifetime of 150 ms (35 mN/m or less and lifetime of 1500 ms; [0051]), 
wherein the second ink has a surface tension of 35 mN/m or greater at 25 degrees C. and a life time of 150 ms (35 mN/m or less and lifetime of 1500 ms; [0051]). 
wherein the second ink is a white ink ([0159]-[0163]).
Given that the Katsuragi reference discloses a range of surface tension, and life time that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276,205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclose by the prior art", see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976; In re Woodruff, 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Okuda et al. (# US 2015/0054883) discloses an ink set includes a reaction liquid containing coagulant; a first ink containing a color material; and a second ink containing a color material. The ink set is used for recording on a non-absorptive recording medium or a low-absorptive recording medium and for imparting the reaction liquid, the 
(2) Ogawa et al. (# US 2010/0091052) discloses an ink for inkjet printing comprising a pigment, a water-dispersible resin, water, and a water-soluble organic solvent, wherein the water-dispersible resin is an anionic resin having a film elongation of 400-1,000%, a tensile strength of 20 to 50 N/mm2 and an absolute value for the zeta potential (mV) of 40 or greater, the amount of the anionic resin, reported as a weight ratio relative to the pigment, is within a range from (0.5 to 2.5)/1, and the surface tension of the ink is within a range from 30 to 50 mN/m.
(3) Kawamura et al. (# US 2017/0210926) discloses an ink containing a pigment, a water-soluble organic solvent, and a surfactant., and having a viscosity at 25° C. of 5 mPa.s or more. The ink has a static surface tension of 30.5 mN/m or more to 35.0 mN/m or less, which is measured at 25° C. by a Wilhelmy method. The ink also has a dynamic surface tension at a bubble life time of 150 msec of 30.5 mN/m or more 
(4) Masuda et al. (# US 2013/0307912) discloses dynamic surface tension (D2) of the inkjet recording ink is 27.0 mN/m to 35.0 mN/m with a surface life time of 100 ms to 3,000 ms, as measured by a maximum bubble pressure method ([0178]).
(5) Kawamura et al. (# US 2017/0210927) discloses an ink containing a pigment, a water-soluble organic solvent, and a surfactant represented by the following general formula (1), and having a viscosity at 25° C. of 5 mPa.s or more. The ink has a static surface tension of 27.1 mN/m or more and 35.0 mN/m or less, which is measured at 25° C. by a Wilhelmy method. The ink also has a dynamic surface tension at a bubble life time of 150 msec of 30.5 mN/m or more and 37.0 mN/m or less, which is measured at 25° C. by a maximum bubble pressure method.
(6) Ohashi et al. (# US 2016/0194824) discloses a recording method including depositing onto a recording region of a recording medium a reaction liquid containing a flocculant capable of aggregating constituents in an ink composition or increasing the viscosity of the ink composition, depositing a first ink composition containing a coloring material, polymer fine particles made of a resin being an acrylic resin, and water on the recording region on which the reaction liquid has been deposited, and depositing a second ink composition containing a coloring material, polymer fine particles made of a resin being a urethane resin, and water on the recording region on which the first ink composition has been deposited (see Abstract).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853